DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-3,6-7 and 9 Are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (US10855139) in view of CN203822465 (Weichai) and Nakamura (US8091685).
With respect to claim 1 Dubois discloses an acoustically and thermally effective capsule with an interior space for accommodating an electric motor of a motor vehicle (a rail car having its own motor is taught), wherein the capsule enables a reduction of noise emissions or acoustic damping and ensures an exchange of air between the interior space of the capsule and the electric motor and the environment outside the capsule (see abstract) the capsule comprising:
Several acoustically and thermally effective capsule elements (40) that can be connected to one another (as they exist in a way that allows them to be connected to anything, including the frame 12, they are able to be connected to one another), and 
At least one fastening means (though not expressly disclosed, as the element 40 is attached to element 50 it is understood by one of ordinary skill in the art to be attached by some means. Mechanical fasteners such as bolts, screws or the like are well known in the art of motor manufacture and would have been an obvious means of attachment due to the fact that they are removable and thus 
Wherein the capsule element comprise one or several layers.
Dubois does not expressly discloses wherein the layers comprise a flexible open pore polyurethane foam to permit a diffusion of water vapor through the capsule element, wherein the capsule elements have stiffening members disposed on the inside in order to reduce deformations due to its own weight and to drain condensate.
Weichai discloses the use of a multilayer sound absorber including bulk absorption materials and stiffening means (metal plate) to insulate a motive force generating means of a motor vehicle. 
Nakamura discloses the use of open cell polyurethane foam as being a known material for sound absorption in the field of motor vehicles (Column 6 lines 25-30).  The fact that the cells are open would inherently allow for a passage of water vapors as claimed. 
It would have been obvious to one of ordinary skill in the art to use a known material as taught by Nakamura with the multilayer sound absorption means which is self supported as taught by Weicha in combination with the shielding enclosure of Dubois to allow for effective and inexpensive sound absorption while allowing the passage of cooling air to the motor.
With respect to claim 2 Dubois as modified further discloses wherein the one or several layers has a thickness. Regarding the claimed range of thickness it would have been an obvious matter of tuning the system to select such a range, as this would be determined in part by available space and the desired amount of sound reduction as is well understood in the art. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

With respect to claim 4 Dubois as modified further discloses wherein at least one of the capsule elements has a semipermeable membrane.
With respect to claim 6 Dubois further discloses wherein at least one capsule element has a cut out (see Weicha and the manner in which the elements are cut to allow for passage of air).
With respect to claim 7 Dubois as modified further discloses wherein at least one of the capsule elements has a flexurally heavy elastic layer (see again Weicha).
With respect to claim 9 Dubois as modified further discloses wherein the capsule is for the insulation of an electric motor of a motor vehicle (see Dubois).

2. Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (US10855139) in view of CN203822465 (Weichai) and Nakamura (US8091685) as applied to claim1 above, and further in view of Arvidson (US10607589).
With respect to claim 4 Dubois as modified discloses the invention as claimed except for the presence of a semipermeable membrane. 
Arvidson discloses a film (200) which has a porosity (column 1 lines 45-50) as there is a porosity there is a degree of permeability, which is less than complete permeability.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Arvidson to provide a semipermeable membrane layer with the device of Dubois to provide viscous boundary layer damping to additionally tune out frequencies to be damped (see column 9 of Arvidson). 
.
3. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois (US10855139) in view of CN203822465 (Weichai) and Nakamura (US8091685) as applied to claim1 above, and further in view of Donna (GB2539969).
With respect to claim 8 Dubois as modified discloses the invention as claimed except wherein the fastening member is vibration decoupling.
Donna discloses a fastener and associated hardware for the decoupling of vibrations and noise at a connection. The fastener being considered to include elements 1-3.
It would have been obvious to one of ordinary skill in the art to use such a fastener to decouple the vibrations between elements which are fastened together to reduce the stresses on the elements and prolong their lifecycle due to reduced fatigue stresses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diehl (US11131311) discloses a motor flow assembly cover with air passages; Sadakhom (US10562489) discloses a cover for a motor in a vehicle; An (US10214159) discloses an engine compartment acoustic cover; Takezawa (US10150429) discloses an acoustic cover for vehicle drivetrain of an electric vehicle; Schaefer (US20130273309) discloses a composite material; Hazelton (US7770692) discloses an engine compartment acoustic treatment; Honecker (US4854278) discloses a vehicle with noise damped drive assembly .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837